DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 02/23/2022.  In virtue of the amendment:
Claims 1-43 are present in the instant application.
Claims 1, 2, 6, 25-27, 31, 32, 34 and 37 are currently amended.
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Applicant’s Argument, filed on 02/23/2022, have been considered and found persuasive.  Therefore, the amended claims 1-43, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-43 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a modularized LED lighting system, comprising: at least one light module, wherein the at least one light module is configured with an input portion and an output portion, an LED lighting load and a control circuit, wherein the input portion having an input power terminal and 
“… a modularized LED lighting system, comprising: at least one light module, wherein the at least one light module is configured with an input portion and an output portion, an LED lighting load and a control circuit, wherein the input portion has an input power terminal and the output portion has an output power terminal; a control module, including a human-machine interface, an input control portion and an output control portion, wherein the input control portion having an input power terminal, and wherein the output control portion having an output power terminal; at least one connection unit, including a first connector, a second connector and a transmission cable connected between the first connector and the second connector to accommodate a pair of power wires for detachably connecting between the control module and the at least one light module or between two adjacent LED light modules for transmitting a DC power, wherein the at least one connection unit is configured with the same length or with different length as needed; and a power module, having at least a power output portion, detachably connecting to the input control portion of the control module or the input portion of the at least one light module for providing the DC power to the control module and the at least one light module” and combination thereof, in the claim(s), i.e., claim 31 (claims 32-43 are allowed as being dependent on claim 31), which are not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844